
	
		II
		111th CONGRESS
		1st Session
		S. 640
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2009
			Mr. Gregg (for himself
			 and Mr. Lieberman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To provide Congress a second look at wasteful spending by
		  establishing enhanced rescission authority under fast-track procedures.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Second Look at Wasteful Spending Act
			 of 2009.
		2.Enhanced
			 rescission authority
			(a)In
			 generalTitle X of the Congressional Budget and Impoundment
			 Control Act of 1974 (2 U.S.C. 621 et seq.) is amended by striking part C and
			 inserting the following:
				
					CEnhanced
				rescission authority
						1021.Expedited
				Consideration of certain proposed rescissions
							(a)Proposed
				RescissionsThe President may send a special message, at the time
				and in the manner provided in subsection (b), that proposes to rescind dollar
				amounts of discretionary budget authority, items of direct spending, and
				targeted tax benefits.
							(b)Transmittal of
				Special Message
								(1)Special
				message
									(A)In
				general
										(i)Four
				messagesThe President may transmit to Congress not to exceed 4
				special messages per calendar year, proposing to rescind dollar amounts of
				discretionary budget authority, items of direct spending, and targeted tax
				benefits.
										(ii)TimingSpecial
				messages may be transmitted under clause (i)—
											(I)with the
				President’s budget submitted pursuant to section 1105 of title 31, United
				States Code; and
											(II)3 other times as
				determined by the President.
											(iii)Limitations
											(I)In
				generalSpecial messages shall be submitted within 1 calendar
				year of the date of enactment of any dollar amount of discretionary budget
				authority, item of direct spending, or targeted tax benefit the President
				proposes to rescind pursuant to this Act.
											(II)Resubmittal
				rejectedIf Congress rejects a bill introduced under this part,
				the President may not resubmit any of the dollar amounts of discretionary
				budget authority, items of direct spending, or targeted tax benefits in that
				bill under this part, or part B with respect to dollar amounts of discretionary
				budget authority.
											(III)Resubmital
				after sine dieIf Congress does not complete action on a bill
				introduced under this part because Congress adjourns sine die, the President
				may resubmit some or all of the dollar amounts of discretionary budget
				authority, items of direct spending, and targeted tax benefits in that bill in
				not more than 1 subsequent special message under this part, or part B with
				respect to dollar amounts of discretionary budget authority.
											(B)Contents of
				special messageEach special message shall specify, with respect
				to the dollar amount of discretionary budget authority, item of direct
				spending, or targeted tax benefit proposed to be rescinded—
										(i)the dollar amount
				of discretionary budget authority available and proposed for rescission from
				accounts, departments, or establishments of the government and the dollar
				amount of the reduction in outlays that would result from the enactment of such
				rescission of discretionary budget authority for the time periods set forth in
				clause (iii);
										(ii)the specific
				items of direct spending and targeted tax benefits proposed for rescission and
				the dollar amounts of the reductions in budget authority and outlays or
				increases in receipts that would result from enactment of such rescission for
				the time periods set forth in clause (iii);
										(iii)the budgetary
				effects of proposals for rescission, estimated as of the date the President
				submits the special message, relative to the most recent levels calculated
				consistent with the methodology described in section 257 of the Balanced Budget
				and Emergency Deficit Control Act of 1985 and included with a budget submission
				under section 1105(a) of title 31, United States Code, for the time periods
				of—
											(I)the fiscal year
				in which the proposal is submitted; and
											(II)each of the 10
				following fiscal years beginning with the fiscal year after the fiscal year in
				which the proposal is submitted;
											(iv)any account,
				department, or establishment of the Government to which such dollar amount of
				discretionary budget authority or item of direct spending is available for
				obligation, and the specific project or governmental functions involved;
										(v)the reasons why
				such dollar amount of discretionary budget authority or item of direct spending
				or targeted tax benefit should be rescinded;
										(vi)the estimated
				fiscal and economic impacts, of the proposed rescission;
										(vii)to the maximum
				extent practicable, all facts, circumstances, and considerations relating to or
				bearing upon the proposed rescission and the decision to effect the proposed
				rescission, and the estimated effect of the proposed rescission upon the
				objects, purposes, and programs for which the budget authority or items of
				direct spending or targeted tax benefits are provided; and
										(viii)a draft bill
				that, if enacted, would rescind the budget authority, items of direct spending
				and targeted tax benefits proposed to be rescinded in that special
				message.
										(2)Analysis by
				congressional budget office and joint committee on taxation
									(A)In
				generalUpon the receipt of a special message under this part
				proposing to rescind dollar amounts of discretionary budget authority, items of
				direct spending, and targeted tax benefits—
										(i)the Director of
				the Congressional Budget Office shall prepare an estimate of the savings in
				budget authority or outlays resulting from such proposed rescission and shall
				include in its estimate, an analysis prepared by the Joint Committee on
				Taxation related to targeted tax benefits; and
										(ii)the Director of
				the Joint Committee on Taxation shall prepare an estimate and forward such
				estimate to the Congressional Budget Office, of the savings from repeal of
				targeted tax benefits.
										(B)MethodologyThe
				estimates required by subparagraph (A) shall be made relative to the most
				recent levels calculated consistent with the methodology used to calculate a
				baseline under section 257 of the Balanced Budget and Emergency Control Act of
				1985 and included with a budget submission under section 1105(a) of title 31,
				United States Code, and transmitted to the chairmen of the Committees on the
				Budget of the House of Representatives and Senate.
									(3)Enactment of
				rescission bill
									(A)Deficit
				reductionAmounts of budget authority or items of direct spending
				or targeted tax benefit that are rescinded pursuant to enactment of a bill as
				provided under this part shall be dedicated only to deficit reduction and shall
				not be used as an offset for other spending increases or revenue
				reductions.
									(B)Adjustment of
				budget targetsNot later than 5 days after the date of enactment
				of a rescission bill as provided under this part, the chairs of the Committees
				on the Budget of the Senate and the House of Representatives shall revise
				spending and revenue levels under section 311(a) of the Congressional Budget
				Act of 1974 and adjust the committee allocations under section 302(a) of the
				Congressional Budget Act of 1974 or any other adjustments as may be appropriate
				to reflect the rescission. The adjustments shall reflect the budgetary effects
				of such rescissions as estimated by the President pursuant to paragraph
				(1)(B)(iii). The appropriate committees shall report revised allocations
				pursuant to section 302(b) of the Congressional Budget Act of 1974.
				Notwithstanding any other provision of law, the revised allocations and
				aggregates shall be considered to have been made under a concurrent resolution
				on the budget agreed to under the Congressional Budget Act of 1974 and shall be
				enforced under the procedures of that Act.
									(C)Adjustments to
				capsAfter enactment of a rescission bill as provided under this
				part, the President shall revise applicable limits under the Second Look at
				Wasteful Spending Act of 2009, as appropriate.
									(c)Procedures for
				Expedited Consideration
								(1)In
				general
									(A)IntroductionBefore
				the close of the second day of session of the Senate and the House of
				Representatives, respectively, after the date of receipt of a special message
				transmitted to Congress under subsection (b), the majority leader of each
				House, for himself, or minority leader of each House, for himself, or a Member
				of that House designated by that majority leader or minority leader shall
				introduce (by request) the President’s draft bill to rescind the amounts of
				budget authority or items of direct spending or targeted tax benefits, as
				specified in the special message and the President’s draft bill. If the bill is
				not introduced as provided in the preceding sentence in either House, then, on
				the third day of session of that House after the date of receipt of that
				special message, any Member of that House may introduce the bill.
									(B)Referral and
				reporting
										(i)One
				committeeThe bill shall be referred by the presiding officer to
				the appropriate committee. The committee shall report the bill without any
				revision and with a favorable, an unfavorable, or without recommendation, not
				later than the fifth day of session of that House after the date of
				introduction of the bill in that House. If the committee fails to report the
				bill within that period, the committee shall be automatically discharged from
				consideration of the bill, and the bill shall be placed on the appropriate
				calendar.
										(ii)Multiple
				committees
											(I)ReferralsIf
				a bill contains provisions in the jurisdiction of more than 1 committee, the
				bill shall be jointly referred to the committees of jurisdiction and the
				Committee on the Budget.
											(II)Views of
				committeeAny committee, other than the Committee on the Budget,
				to which a bill is referred under this clause may submit a favorable, an
				unfavorable recommendation, without recommendation with respect to the bill to
				the Committee on the Budget prior to the reporting or discharge of the
				bill.
											(III)ReportingThe
				Committee on the Budget shall report the bill not later than the fifth day of
				session of that House after the date of introduction of the bill in that House,
				without any revision and with a favorable or unfavorable recommendation, or
				with no recommendation, together with the recommendations of any committee to
				which the bill has been referred.
											(IV)DischargeIf
				the Committee on the Budget fails to report the bill within that period, the
				committee shall be automatically discharged from consideration of the bill, and
				the bill shall be placed on the appropriate calendar.
											(C)Final
				passageA vote on final passage of the bill shall be taken in the
				Senate and the House of Representatives on or before the close of the 10th day
				of session of that House after the date of the introduction of the bill in that
				House. If the bill is passed, the Clerk of the House of Representatives shall
				cause the bill to be transmitted to the Senate before the close of the next day
				of session of the House.
									(2)Consideration
				in the house of representatives
									(A)Motion to
				proceed to considerationA motion in the House of Representatives
				to proceed to the consideration of a bill under this subsection shall be highly
				privileged and not debatable. An amendment to the motion shall not be in order,
				nor shall it be in order to move to reconsider the vote by which the motion is
				agreed to or disagreed to.
									(B)Limits on
				debateDebate in the House of Representatives on a bill under
				this subsection shall not exceed 4 hours, which shall be divided equally
				between those favoring and those opposing the bill. A motion further to limit
				debate shall not be debatable. It shall not be in order to move to recommit a
				bill under this subsection or to move to reconsider the vote by which the bill
				is agreed to or disagreed to.
									(C)AppealsAppeals
				from decisions of the chair relating to the application of the Rules of the
				House of Representatives to the procedure relating to a bill under this part
				shall be decided without debate.
									(D)Application of
				house rulesExcept to the extent specifically provided in this
				part, consideration of a bill under this part shall be governed by the Rules of
				the House of Representatives. It shall not be in order in the House of
				Representatives to consider any bill introduced pursuant to the provisions of
				this part under a suspension of the rules or under a special rule.
									(3)Consideration
				in the senate
									(A)Motion to
				proceed to considerationA motion to proceed to the consideration
				of a bill under this subsection in the Senate shall not be debatable. A motion
				to proceed to consideration of the bill may be made even though a previous
				motion to the same effect has been disagreed to. It shall not be in order to
				move to reconsider the vote by which the motion to proceed is agreed to or
				disagreed to.
									(B)Limits on
				considerationConsideration in the Senate of a bill under this
				subsection, and all debatable motions and appeals in connection therewith,
				shall not exceed a total of 10 hours, equally divided and controlled in the
				usual form.
									(C)Debatable
				motions and appealsDebate in the Senate on any debatable motion
				or appeal in connection with a bill under this subsection shall be limited to
				not more than 1 hour from the time allotted for debate, to be equally divided
				and controlled in the usual form.
									(D)Motion to limit
				debateA motion in the Senate to further limit debate on a bill
				under this subsection is not debatable.
									(E)Motion to
				recommitA motion to recommit a bill under this subsection is not
				in order.
									(F)Consideration
				of the house bill
										(i)In
				generalIf the Senate has received the House companion bill to
				the bill introduced in the Senate prior to the vote required under paragraph
				(1)(C), and the House has not amended the bill, then the Senate shall consider
				the Senate bill, and if the Senate has not amended it's bill, the vote under
				paragraph (1)(C) shall occur on, the House companion bill.
										(ii)Procedure
				after vote on senate billIf the Senate votes, pursuant to
				paragraph (1)(C), on the bill introduced in the Senate without amendment, the
				Senate bill shall be held pending receipt of the House message on the bill.
				Upon receipt of the House companion bill, if the House bill is not amended by
				the House, the House bill shall be deemed to be considered, read for the third
				time, and the vote on passage of the Senate bill shall be considered to be the
				vote on the bill received from the House.
										(4)Conference
									(A)Proceeding to
				conferenceIf, after a bill is agreed to in the Senate and House
				of Representatives, the bill has been amended by either chamber, the bill shall
				be deemed to be at a stage of disagreement and motions to proceed to conference
				are deemed to be agreed to. There shall be no motions to instruct. The Senate
				and the House of Representatives shall appoint conferees not later than 1 day
				of session after the vote of the second House under paragraph (1)(C).
									(B)Period of
				considerationA conference report on a bill considered under this
				section shall be reported out not later than 3 days of session after the vote
				of the second House under paragraph (1)(C). If the 2 Houses are unable to agree
				in conference, the committee on conference shall report out the text of the
				President's original bill.
									(C)Scope of
				conferenceThe matter committed to conference for purposes of
				scope of conference shall be limited to the matter stricken from the text of
				the bills passed by the Senate and the House of Representatives. The conferees
				shall only report recommendations to strike or retain any of the provisions
				stricken by either chamber.
									(D)ProcedureConsideration
				on a conference report on any bill considered under this section shall be
				limited to 2 hours equally divided between the manager of the conference report
				and the minority leader, or his designee.
									(E)Final
				passageA vote on final passage of the conference report shall be
				taken in the House of Representatives on or before the close of the 2nd day of
				session after the date the conference report is submitted. If the conference
				report is passed, the Clerk of the House of Representatives shall cause the
				conference report to be transmitted to the Senate before the close of the next
				day of session.
									(F)Action of the
				SenateA vote on final passage of the conference report shall be
				taken in the Senate on or before the close of the 2nd day of session after the
				date the conference report is received from the House.
									(d)Amendments and
				divisions prohibited
								(1)In
				generalExcept as provided in paragraph (2), no amendment to a
				bill considered under this section shall be in order in either the Senate or
				the House of Representatives.
								(2)Motion to
				strike
									(A)SenateDuring
				consideration of a bill in the Senate, any Member of the Senate may move to
				strike any proposed rescission of a dollar amount of discretionary budget
				authority, an item of direct spending, or a targeted tax benefit if supported
				by 11 other Members.
									(B)HouseDuring
				consideration of a bill in the House of Representatives, any Member of the
				House of Representatives may move to strike any proposed rescission of a dollar
				amount of discretionary budget authority, an item of direct spending, or a
				targeted tax benefit if supported by 49 other Members.
									(3)No
				divisionIt shall not be in order to demand a division of any
				motions to strike in the Senate, or the division of the question in the House
				of Representatives (or in a Committee of the Whole).
								(4)No
				suspensionNo motion to suspend the application of this
				subsection shall be in order in the Senate or in the House of Representatives,
				nor shall it be in order in the House of Representatives to suspend the
				application of this subsection by unanimous consent.
								(e)Temporary
				Presidential Authority To Withhold
								(1)AvailabilityThe
				President may not withhold any dollar amount of discretionary budget authority
				until the President transmits and Congress receives a special message pursuant
				to subsection (b). Upon receipt by Congress of a special message pursuant to
				subsection (b), the President may direct that any dollar amount of
				discretionary budget authority proposed to be rescinded in that special message
				shall be withheld from obligation for a period not to exceed 45 calendar days
				from the date of receipt by Congress.
								(2)Early
				availabilityThe President may make any dollar amount of
				discretionary budget authority withheld from obligation pursuant to paragraph
				(1) available at an earlier time if the President determines that continued
				withholding would not further the purposes of this Act.
								(f)Temporary
				Presidential Authority To Suspend
								(1)Suspend
									(A)In
				generalThe President may not suspend the execution of any item
				of direct spending or targeted tax benefit until the President transmits and
				Congress receives a special message pursuant to subsection (b). Upon receipt by
				Congress of a special message, the President may suspend the execution of any
				item of direct spending or targeted tax benefit proposed to be rescinded in
				that message for a period not to exceed 45 calendar days from the date of
				receipt by Congress.
									(B)Limitation on
				45-day periodThe 45-day period described in subparagraph (A)
				shall be reduced by the number of days contained in the period beginning on the
				effective date of the item of direct spending or targeted tax benefit; and
				ending on the date that is the later of—
										(i)the effective
				date of the item of direct spending or targeted benefit; or
										(ii)the date that
				Congress receives the special message.
										(C)ClarificationNotwithstanding
				subparagraph (B), in the case of an item of direct spending or targeted tax
				benefit with an effective date within 45 days after the date of enactment, the
				beginning date of the period calculated under subparagraph (B) shall be the
				date that is 45 days after the date of enactment and the ending date shall be
				the date that is the later of—
										(i)the date that is
				45 days after enactment; or
										(ii)the date that
				Congress receives the special message.
										(2)Early
				availabilityThe President may terminate the suspension of any
				item of direct spending or targeted tax benefit suspended pursuant to paragraph
				(1) at an earlier time if the President determines that continuation of the
				suspension would not further the purposes of this Act.
								(g)DefinitionsIn
				this part:
								(1)Appropriation
				lawThe term appropriation law means any general or
				special appropriation Act, and any Act or joint resolution making supplemental,
				deficiency, or continuing appropriations.
								(2)Calendar
				dayThe term calendar day means a standard 24-hour
				period beginning at midnight.
								(3)Days of
				sessionThe term days of session means only those
				days on which both Houses of Congress are in session.
								(4)Dollar amount
				of discretionary budget authorityThe term dollar amount of
				discretionary budget authority means the dollar amount of budget
				authority and obligation limitations—
									(A)specified in an
				appropriation law, or the dollar amount of budget authority required to be
				allocated by a specific proviso in an appropriation law for which a specific
				dollar figure was not included;
									(B)represented
				separately in any table, chart, or explanatory text included in the statement
				of managers or the governing committee report accompanying such law;
									(C)required to be
				allocated for a specific program, project, or activity in a law (other than an
				appropriation law) that mandates obligations from or within accounts, programs,
				projects, or activities for which budget authority or an obligation limitation
				is provided in an appropriation law;
									(D)represented by
				the product of the estimated procurement cost and the total quantity of items
				specified in an appropriation law or included in the statement of managers or
				the governing committee report accompanying such law; or
									(E)represented by
				the product of the estimated procurement cost and the total quantity of items
				required to be provided in a law (other than an appropriation law) that
				mandates obligations from accounts, programs, projects, or activities for which
				dollar amount of discretionary budget authority or an obligation limitation is
				provided in an appropriation law.
									(5)Rescind or
				rescissionThe term rescind or
				rescission means—
									(A)in the case of a
				dollar amount of discretionary budget authority, to reduce or repeal a
				provision of law to prevent that budget authority or obligation limitation from
				having legal force or effect; and
									(B)in the case of
				direct spending or targeted tax benefit, to repeal a provision of law in order
				to prevent the specific legal obligation of the United States from having legal
				force or effect.
									(6)Direct
				spendingThe term direct spending means budget
				authority provided by law (other than an appropriation law), mandatory spending
				provided in appropriation Acts, and entitlement authority.
								(7)Item of direct
				spendingThe term item of direct spending means any
				specific provision of law enacted after the effective date of the Second Look
				at Wasteful Spending Act of 2009 that is estimated to result in an increase in
				budget authority or outlays for direct spending relative to the most recent
				levels calculated consistent with the methodology described in section 257 of
				the Balanced Budget and Emergency Deficit Control Act of 1985 and included with
				a budget submission under section 1105(a) of title 31, United States Code, and,
				with respect to estimates made after that budget submission that are not
				included with it, estimates consistent with the economic and technical
				assumptions underlying the most recently submitted President’s budget.
								(8)Suspend the
				executionThe term suspend the execution means, with
				respect to an item of direct spending or a targeted tax benefit, to stop the
				carrying into effect of the specific provision of law that provides such
				benefit.
								(9)Targeted tax benefitThe term
				targeted tax benefit means—
									(A)any revenue provision that has the practical
				effect of providing more favorable tax treatment to a particular taxpayer or
				limited group of taxpayers when compared with other similarly situated
				taxpayers; or
									(B)any Federal tax provision which provides one
				beneficiary temporary or permanent transition relief from a change to the
				Internal Revenue Code of
				1986.
									.
			(b)Exercise of
			 Rulemaking PowersSection 904 of the Congressional Budget Act of
			 1974 (2 U.S.C. 621 note) is amended—
				(1)in subsection
			 (a), by striking and 1017 and inserting 1017, and
			 1021; and
				(2)in subsection
			 (d), by striking section 1017 and inserting sections 1017
			 and 1021.
				(c)Clerical
			 Amendments
				(1)Short
			 titleSection 1(a) of the Congressional Budget and Impoundment
			 Control Act of 1974 is amended by—
					(A)striking
			 Parts A and B before title X and inserting
			 Parts A, B, and C; and
					(B)striking the last
			 sentence and inserting at the end the following new sentence: Part C of
			 title X also may be cited as the Second Look at Wasteful Spending Act of
			 2009..
					(2)Table of
			 contentsThe table of contents set forth in section 1(b) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by deleting
			 the contents for part C of title X and inserting the following:
					
						
							Part C—Enhanced rescission
				authority
							Sec. 1021. Expedited consideration of
				certain proposed
				rescissions.
						
						.
				(d)SeverabilityIf
			 any provision of this Act or the amendments made by it is held to be
			 unconstitutional, the remainder of this Act and the amendments made by it shall
			 not be affected by the holding.
			(e)Effective Date
			 and Expiration
				(1)Effective
			 dateThe amendments made by this Act shall—
					(A)take effect on
			 the date of enactment of this Act; and
					(B)apply to any
			 dollar amount of discretionary budget authority, item of direct spending, or
			 targeted tax benefit provided in an Act enacted on or after the date of
			 enactment of this Act.
					(2)ExpirationThe
			 amendments made by this Act shall expire on December 31, 2010.
				
